PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/372,783
Filing Date: 2 Apr 2019
Appellant(s): International Business Machines Corporation



__________________
Gero G. McClellan (Reg. No. 44,227)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/25/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/16/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
35 USC § 103: 
Regarding Appellant’s Argument (page: 8-10): “A. Rejection of claim 1 is erroneous because the cited combination fails to teach or suggest “the special function unit attached to a CPU that runs the operating system and the user process...obtains one or more blocks from the file...and adds the one or more blocks directly to the user space buffer” as recited in claim 1...” Examiner’s response:- The examiner points to FIG. 2 of Chund, specifically to the RDMA interface (unit 206) on Chund's Client device. The examiner is interpreting the RDMA interface (unit 206) on Chund's client device as the "special function unit" in the instant applications claims. The independent claims state "the special function unit is attached to a CPU" and the appellant argues that the examiner’s unit cited for the special function unit (prior art Chund's RDMA interface/unit 206 in FIG.2) is not "attached" to a CPU. The claim term "attached" is mentioned twice  in the specification (para. 1 and 58), these two paragraphs do not contain any clear language to help further describe or define “attached”. Figure 1 of the instant application also shows the AFU and does not further limit the broad scope of “attached”. In light of the instant applications specification, drawings, and claim language the examiner is reading using Broadest Reasonable Interpretation of the term "attached" to entail some sort of communication/connection. The RDMA interface (unit 206) on Chund's Client device has this connection/communication with a processor/CPU.
Regarding Appellant’s Argument (page: 11-12): “B. Rejection of claim 1 is further erroneous because the combination fails to teach or suggest “the special function unit...obtains the one or more blocks from the file without making system calls to the operating system kernel,” as recited in claim 1…” Examiner’s response:- It is important to note that this rejection is one of obviousness and not one of anticipation, hence elements from one art can be combined into a foundation of another separate art. Chund establishes teaching the corresponding distributed file system, with a special function unit that utilizes a user space buffer for obtaining and reading files. Chund lacks the explicit language of bypassing the kernel ("obtains the one or more blocks from the file without making system calls to the operating system kernel, and adds the one or more blocks directly to the user space buffer"). The combination reference Shamis is being combined in to help teach the concept of a kernel bypass to a buffer in order to help create a more efficient system by reducing the processing steps of a system. Shamis para. 72 states "The use of RDMA-enabled NICs to process allocations, de-allocations, and read and write requests enables the Distributed Storage Controller to apply " kernel bypass" techniques that further reduce CPU load on the server for accesses to the shared memory. Kernel bypass is a concept that is applied to improve network performance by carrying out various operations and memory reads and writes without access or notification to the kernel. For example, in a typical networking scenario, the kernel decodes network packets, e.g., TCP, and passes the data from the kernel space to "user space" by copying it."

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
Conferees:
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165                                                                                                                                                                                                        

/ZHENGXI LIU/Primary Examiner                                                                                                                                                                                                   

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.